TilsoN, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a ¡stipulation to the effect that certain items of the involved merchandise consist of rayon articles which are similar in all material respects to the rayon articles the subject of United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that the appraised values of ■said articles, less any additions made by the importer by reason of the so-called Japanese consumption tax, to meet advances made by the appraiser in similar cases, represent the prices at the date of •exportation of such articles to the United States, at which such or ■similar articles were freely offered for sale to all purchasers in the principal markets of the country of exportation in the usual wholesale quantity and in the ordinary course of trade, and that there were no higher values therefor.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values ■of the items marked “A” and checked JWT, JM, or AZ on the.invoices covered by said appeals to be the appraised values, less any additions made by the importer by reason of the so-called Japanese consumption tax, to meet advances made by the appraiser in similar cases. Judgment will be rendered accordingly.